DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S PROPOSAL AMENDMENT

Contacted the applicant (Alaine Hong) for examiner amendment. However, the applicant prefers new office action.

Response to Arguments

Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 which states “configured to generate a first control voltage according to the positive input voltage and the negative input voltage, wherein the first control voltage is configured to adjust values of the fifth bias current generated by the fifth current source and the sixth bias current generated by the sixth current source” it is not clear which the fifth bias current and  the fifth current source is the applicant intended since the fifth bias current and  the fifth current source are not clearly defined and it lacks of antecedent basis and similarly for the recites limitation “ the sixth bias current” and  “the sixth current source”. It is noted that figure 5 shows transistor 118 and 128. Is the applicant intending these transistors read as fifth and sixth current sources? Further clarification is needed.
Claims 11-14 are rejected due to their dependency.

Allowable Subject Matter

Claims 1-9 & 15-16 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 & 15-16are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "the first resistor has a first resistance, and a voltage difference between the positive input voltage and the negative input voltage does not affect a source to drain current of the first transistor and a source to drain current of the second transistor, so that a difference between the positive output current and the negative output current is fixed as 2*(the voltage difference between the positive input voltage and the negative input voltage)/the first resistance; and an output stage, configured to generate the output current according to the positive output current and the negative output current" structurally and functionally interconnected with other limitation in the manner as cited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843